DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 -20 are pending in this application.
Claims 1-3,11-13 and 20  have been amended by Applicant.

Response to Arguments

Regarding 35 USC § 112 (a) Rejection: Applicant’s arguments with respect to claims 1-20  have been fully considered are persuasive.  Amendments to claims 1-3, 11-13 and 20 overcome the rejection for failing to comply with the written description requirement.  The rejection is withdrawn.

Regarding 35 USC § 101 Rejection: Applicant’s arguments with respect to claims 1-10 and 20  have been fully considered but are not persuasive.  Amendments to claims 1-10 and 20 do not overcome the rejection for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding 35 USC § 103 Rejection: : Applicant’s arguments with respect to independent claims 1, 11 and 20 have been fully considered but are not persuasive.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the reference combination of Miyata et al. (US 20180178802 A1), Ryu et al. (US 20200010073 A1) and Shashua et al. (US 20190384294 A1) produces the claimed invention.  

The amendment to claims 1, 11 and 20 change the scope of the claims, specifically “wherein the first and second longitudinal distances are different”.   Ryu does cure the deficiencies of Miyata for this amended limitation.  Ryu discloses a first longitudinal distance based on the based on the look ahead point ([0073] “the lane is the straight lane…using the lane distance input from the camera”)  and a second longitudinal distance base on the vehicle center line ([0059] “a vertical line through the center of the vehicle”) referenced from the location of the lane center line ([0007] “lateral control using the camera …controls the vehicle to be one-sided from the center of the lane”, [0050] “center point of the image captured by the camera”).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 1 recites the limitations of “determine a look ahead point”, “determine a location of a lane center line of a lane of a road occupied by the vehicle”, “determine a location of a vehicle center line”, “determine a first lateral offset based on the look ahead point”, “determine a second lateral offset based on the determined lane center line”, “calculate a yaw angle offset” and “compensate a yaw angle error”. These limitations, as drafted, are a simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of “a control system”. That is, other than reciting “a control system” nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “a control system” language, the claim encompasses a person simply looking outward a distance to determine a look ahead point, determine a location of a lane center involves a person observing the painted center line of a road.  Similarly, determine a first lateral offset based on the look ahead point and “determine a second lateral offset based on the determined lane center line” encompasses a person making simple judgement as to whether the or not the vehicle is veering within the traveling lane.  
	The claim recites a mathematical formula or calculation that is used to calculate the yaw angle based on inputs such as offset and distance to the look ahead point. Thus, the claim recites a mathematical concept. Note that, in this example, the “calculating” step is determined to recite a mathematical concept because the claim explicitly recites a mathematical formula or calculation.
	 The mere nominal recitation of a control system does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process.

The claim recites the additional elements of “receive N samples of the first lateral offset” and amounts to mere data gathering, which is a form of insignificant pre-solution activity. 
The claim as a whole merely describes how to generally “apply” the concept of determining vehicle offset and compensating (adjusting) the vehicle travel lane position.  The claimed computer component (calculating circuit) is recited at a high level of generality and are merely invoked as tools to perform an existing compensating process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

The combination of this additional element is no more than mere instructions to apply the
exception using a generic computer component (calculating circuit). Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

The additional elements in the claim amount to no more than mere instructions to apply the
exception using a generic computer component. The receive step is considered to be pre-solution activity. There is no indication that the controller, cameras or modules are anything other than a generic, off the-shelf computer components.  For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Same analysis applied to independent claim 20.

Regarding claims 2, 3 and 6-10,  Claims 2, 3 and 6-10 recites similar limitations as claim 1 such as determine and calculate.   As explained above, additional elements do not integrate the abstract idea into a practical. Thus claims 2, 3 and 6-10 are ineligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11, 13-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (US 20180178802 A1) in view of Ryu et al. (US 20200010073 A1) and Shashua et al. (US 20190384294 A1)

Regarding Claim 1, Miyata teaches a control system for a vehicle (Miyata, [0033] “a vehicle traveling control apparatus”)  using a forward-facing camera (Miyata, [0046] “The camera sensor…(camera unit) images a scene in front of the host vehicle”), comprising: a look ahead circuit (Miyata, [0040] “A proximity sensor…includes a proximity radar sensor…and a camera sensor”; Examiner interprets “proximity sensor” as reading on “look ahead circuit”) configured to determine a look ahead point of the forward-facing camera (Miyata, [0046] “The camera sensor…(camera unit) images a scene in front of the host vehicle”) and a distance from the vehicle to the look ahead point (Miyata, [0042] “The proximity radar sensor…includes a radar transmission and reception unit and a signal processing unit…The signal processing unit acquires information representing the distance between the host vehicle and the three-dimensional body”,  [0043] “the three-dimensional body detected by the proximity radar sensor…may be referred to as an “object”); a lane center circuit configured to determine a location of a lane center line of a lane of a road occupied by the vehicle (Miyata, [0047] “ the driving assistance…specifies a lane center line…based on the information supplied from the camera sensor…The lane center line CL is the position of the width direction center between right and left white lines WL in a lane in which the host vehicle is traveling”); a vehicle center line circuit configured to determine a location of a vehicle center line (Miyata, [0070] “The driving assistance ECU…defines an X-Y coordinate plane in order to execute each control…The X axis is a coordinate axis that extends in the front-rear direction of the host vehicle…to pass through the position of the width direction center of a front end portion of the host vehicle”); a second lateral offset circuit configured to determine a second lateral offset at a second longitudinal distance based on the determined  location of the lane center line (Miyata, [0047] “the driving assistance ECU…specifies a lane center line CL based on the information supplied from the camera sensor”) and the vehicle center line (Miyata, [0048] “the driving assistance ECU…calculates a distance Dy…The distance Dy is the length indicating the amount of deviation of the host vehicle…from the lane center line CL in the road width direction. Hereinafter, the distance Dy will be referred to as a “lateral deviation Dy”); and a yaw angle offset calculating circuit (Miyata, [0049] “The driving assistance ECU…calculates an angle my between the direction of the lane center line CL and the direction in which the host vehicle…moves…the angle my will be referred to as a “yaw angle my”…yaw angle my (Cu, Dy, my) may be referred to as “lane-related vehicle information”)  configured to: the second lateral offset (Miyata, [0048] “the driving assistance ECU…calculates a distance Dy…The distance Dy is the length indicating the amount of deviation of the host vehicle…from the lane center line CL in the road width direction. Hereinafter, the distance Dy will be referred to as a “lateral deviation Dy”) and the distance to the look ahead point (Miyata, [0042] “The proximity radar sensor…includes a radar transmission and reception unit and a signal processing unit…The signal processing unit acquires information representing the distance between the host vehicle and the three-dimensional body”,  [0043] “the three-dimensional body detected by the proximity radar sensor…may be referred to as an “object”), the second lateral offset and the distance to the look ahead point (Miyata, [0042] “The proximity radar sensor…includes a radar transmission and reception unit and a signal processing unit…The signal processing unit acquires information representing the distance between the host vehicle and the three-dimensional body”,  [0043] “the three-dimensional body detected by the proximity radar sensor…may be referred to as an “object”).

Miyata does not teach receive N samples of the first lateral offset, where N is an integer greater than one and in response to the N samples of the first lateral offset.  However, Shashua teaches this limitation.

Shashua teaches receive N samples of the first lateral offset (Shashua, [0433] “The server may average lateral positions”,  [0380] “The target trajectory may be located, for example, at an approximate center of a lane of travel, [0348] “The offset may be in a direction perpendicular to a segment between any two points in the vehicle path…processing unit…may use one polynomial and an estimated lane width to offset each point of the vehicle“)” Examiner interprets “perpendicular to …vehicle path” as lateral), where N is an integer greater than one (Shashua, [0348] “Processing unit…may calculate the geometric midpoint between the two polynomials and offset each point included in the resultant vehicle…an estimated lane width to offset each point of the vehicle“) and in response to the N samples of the first lateral offset (Shashua, [Fig 39 shows the process of determining the heading step 3912-determine heading direction and steering step 3914-determine steering direction based on the lateral offset step 3910- determine lateral offset, [0433] “The server may average lateral positions” ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyata to include receive N samples of the first lateral offset as taught by Shashua in order to “update the vehicle path” (Shashua, [0349] and execute “navigational responses in vehicle…based on a vehicle path” (Shashua, [0348].
Miyata, further does not teach determine a first lateral offset circuit configured to determine a first lateral offset at a first longitudinal distance from the vehicle based on the look ahead point and the determined location of the lane center line; wherein the first and second longitudinal distances are different, calculate a yaw angle offset of the forward-facing camera, wherein the yaw offset angle of the forward-facing camera corresponds to alignment of the forward-facing camera relative to the vehicle; and compensate a yaw angle error of the forward-facing camera in response to the calculation of the yaw angle offset of the forward-facing camera.  However, Ryu teaches these limitations.

Ryu teaches a first lateral offset circuit configured to determine a first lateral offset at a first longitudinal distance from the vehicle based on the look ahead point and the determined location of the lane center line (Ryu, [0007] “lateral control using the camera …controls the vehicle to be one-sided from the center of the lane”, [0050] “center point of the image captured by the camera”); wherein the first and second longitudinal distances are different (Ryu,[0059] “a vertical line through the center of the vehicle”, [0073] “the lane is the straight lane…using the lane distance input from the camera”),calculate a yaw angle offset of the forward-facing camera (Ryu, [0075] “The heading angle offset processing unit...detects a heading angle offset using the heading angle of the camera”, [0048] “The camera...captures the front of a vehicle to generate a forward image”, Examiner interprets “heading angle offset” as “yaw angle offset”) , wherein the yaw offset angle of the forward-facing camera corresponds to alignment of the forward-facing camera relative to the vehicle (Ryu, [0050] “The heading angle refers to an angle between a vehicle traveling direction and a lane progress direction from the offset of a vanishing point and an image center point” ); and compensate a yaw angle error of the forward-facing camera in response to the calculation of the yaw angle offset of the forward-facing camera (Ryu, [0020] “The heading angle compensating unit may compensate for the heading angle of the camera by subtracting the heading angle offset, detected by the heading angle offset processing unit, from the heading angle of the camera, [0048] “The camera...captures the front of a vehicle to generate a forward image”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyata to include determine a first lateral offset circuit configured to determine a first lateral offset at a first longitudinal distance from the vehicle based on the look ahead point and the determined location of the lane center line; wherein the first and second longitudinal distances are different, calculate a yaw angle offset of the forward-facing camera, wherein the yaw offset angle of the forward-facing camera corresponds to alignment of the forward-facing camera relative to the vehicle; and compensate a yaw angle error of the forward-facing camera in response to the calculation of the yaw angle offset of the forward-facing camera.  as taught by Ryu in order to execute lane keeping control to avoid veering outside of the travel lane and potential collision with other vehicles.
Regarding Claim 3, Miyata teaches the control system of claim 1, wherein the second lateral offset corresponds to a lateral distance between the determined location of the lane center line (Miyata, [0047] “the driving assistance ECU…specifies a lane center line CL based on the information supplied from the camera sensor”) and the vehicle center line at a longitudinal distance of zero (Miyata, [0070] “The driving assistance ECU…defines an X-Y coordinate plane in order to execute each control…The X axis is a coordinate axis that extends in the front-rear direction of the host vehicle…to pass through the position of the width direction center of a front end portion of the host vehicle SV.  Fig 3 shows the longitudinal distance (X axis) of zero for the lane center line CL and vehicle center line P).

Regarding Claim 4, Miyata teaches the control system of claim 1.  Miyata does not teach further comprising an autonomous driving circuit configured to control throttle, steering and braking inputs to the vehicle, wherein the autonomous driving circuit is controlled based on output of the forward- facing camera.  However, Shashua teaches this limitation.

Shashua teaches further comprising an autonomous driving circuit configured to control throttle, steering and braking inputs to the vehicle (Shashua, [0311] “vehicle control systems ([0373], “autonomous vehicle navigation”)…may provide control signals to one or more of throttling system…braking system…and steering system…to navigate vehicle”), wherein the autonomous driving circuit is controlled based on output of the forward- facing camera (Shashua, [0317] “The multi-camera system may use one or more cameras facing in the forward direction of a vehicle”, [0261], “autonomous vehicle may use information obtained while navigating…e.g., from a camera…”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyata to include an autonomous driving circuit configured to control throttle, steering and braking inputs to the vehicle, wherein the autonomous driving circuit is controlled based on output of the forward- facing camera as taught by Shashua in order for the vehicle to autonomously execute a navigational maneuver…e.g., steering such as making a turn, braking, accelerating, passing another vehicle…” (Shashua, [0472]).

Regarding Claim 5, Miyata teaches the control system of claim 1, further comprising a lane centering control circuit to control throttle, steering and braking inputs to the vehicle (Miyata, [0085] “the driving assistance ECU…executes the lane keeping control”, [0080] “The driving assistance ECU…controls the engine actuator…using the engine ECU…and controls the brake actuator…by using the brake ECU…as needed”, “driving assistance ECU…executes the lane keeping control that controls the steering angle of the host vehicle”), wherein the lane centering control circuit is controlled based on output of the forward-facing camera (Miyata, [0047] “the driving assistance ECU…specifies a lane center line CL based on the information supplied from the camera sensor…The lane center line CL is used as a target traveling line in lane keeping assistance control described….”).  


Regarding Claim 11, Miyata teaches a method for controlling a vehicle (Miyata, [0033] “a vehicle traveling control”) using a forward-facing camera (Miyata, [0046] “The camera sensor…(camera unit) images a scene in front of the host vehicle”), comprising: determining a look ahead point of the forward-facing camera and a distance to the look ahead point during operation of the vehicle (Miyata, [0040] “A proximity sensor…includes a proximity radar sensor…and a camera sensor”); determining a location of a lane center line of a lane of a road occupied by the vehicle during operation of the (Miyata, [0047] “ the driving assistance…specifies a lane center line…based on the information supplied from the camera sensor…The lane center line CL is the position of the width direction center between right and left white lines WL in a lane in which the host vehicle is traveling”); determining a second lateral offset based on the determined location of the lane center line (Miyata, [0047] “the driving assistance ECU…specifies a lane center line CL based on the information supplied from the camera sensor”) and the vehicle center line (Miyata, [0048] “the driving assistance ECU…calculates a distance Dy…The distance Dy is the length indicating the amount of deviation of the host vehicle…from the lane center line CL in the road width direction. Hereinafter, the distance Dy will be referred to as a “lateral deviation Dy”); the second lateral offset (Miyata, [0048] “the driving assistance ECU…calculates a distance Dy…The distance Dy is the length indicating the amount of deviation of the host vehicle…from the lane center line CL in the road width direction. Hereinafter, the distance Dy will be referred to as a “lateral deviation Dy”) and the distance to the look ahead point (Miyata, [0042] “The proximity radar sensor…includes a radar transmission and reception unit and a signal processing unit…The signal processing unit acquires information representing the distance between the host vehicle and the three-dimensional body”, [0043] “the three-dimensional body detected by the proximity radar sensor…may be referred to as an “object”).

Miyata does not teach receiving N samples of the first lateral offset, where N is an integer greater than one; calculating a yaw angle offset in response to the N samples of the first lateral. However, Shashua teaches these limitations.

Shashua teaches receiving N samples of the first lateral offset (Shashua, [0433] “The server may average lateral positions”,  [0380] “The target trajectory may be located, for example, at an approximate center of a lane of travel, [0348] “The offset may be in a direction perpendicular to a segment between any two points in the vehicle path…processing unit…may use one polynomial and an estimated lane width to offset each point of the vehicle“)” Examiner interprets “perpendicular to …vehicle path” as lateral), where N is an integer greater than one (Shashua, [0348] “Processing unit…may calculate the geometric midpoint between the two polynomials and offset each point included in the resultant vehicle…an estimated lane width to offset each point of the vehicle“); calculating a yaw angle offset in response to the N samples of the first lateral (Shashua, [0351]  “processing unit…may determine a heading error and yaw rate command based on the look-ahead point determined “, Fig 39 shows the process of determining the heading step 3912-determine heading direction and steering step 3914-determine steering direction based on the lateral offset step 3910- determine lateral offset, [0433] “The server may average lateral positions” ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyata to include receive N samples of the first lateral offset and calculate a yaw angle offset in response to the N samples of the first lateral as taught by Shashua in order to “update the vehicle path” (Shashua, [0349] and execute “navigational responses in vehicle…based on a vehicle path” (Shashua, [0348].
Miyata, further does not teach determining a first lateral offset circuit configured to determine a first lateral offset at a first longitudinal distance from the vehicle based on the look ahead point and the determined location of the lane center line; wherein the first and second longitudinal distances are different, calculate a yaw angle offset of the forward-facing camera, , wherein the yaw offset angle of the forward-facing camera corresponds to alignment of the forward-facing camera relative to the vehicle; and adjusting the of the forward-facing camera in response to the calculation of the yaw angle offset of the forward-facing camera.  However, Ryu teaches these limitations.

Ryu teaches determining a first lateral offset circuit configured to determine a first lateral offset at a first longitudinal distance from the vehicle based on the look ahead point and the determined location of the lane center line (Ryu, [0007] “lateral control using the camera …controls the vehicle to be one-sided from the center of the lane”, [0050] “center point of the image captured by the camera”); wherein the first and second longitudinal distances are different (Ryu,[0059] “a vertical line through the center of the vehicle”, [0073] “the lane is the straight lane…using the lane distance input from the camera”), calculating a yaw angle offset of the forward-facing camera (Ryu, [0075] “The heading angle offset processing unit...detects a heading angle offset using the heading angle of the camera”, [0048] “The camera...captures the front of a vehicle to generate a forward image”; Examiner interprets “heading angle offset” as “yaw angle offset”) , wherein the yaw offset angle of the forward-facing camera corresponds to alignment of the forward-facing camera relative to the vehicle (Ryu, [0050] “The heading angle refers to an angle between a vehicle traveling direction and a lane progress direction from the offset of a vanishing point and an image center point” ); and adjusting the of the forward-facing camera in response to the calculation of the yaw angle offset of the forward-facing camera (Ryu, [0020] “The heading angle compensating unit may compensate for the heading angle of the camera by subtracting the heading angle offset, detected by the heading angle offset processing unit, from the heading angle of the camera, [0048] “The camera...captures the front of a vehicle to generate a forward image”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyata to include determining a first lateral offset circuit configured to determine a first lateral offset at a first longitudinal distance from the vehicle based on the look ahead point and the determined location of the lane center line; wherein the first and second longitudinal distances are different, calculate a yaw angle offset of the forward-facing camera, , wherein the yaw offset angle of the forward-facing camera corresponds to alignment of the forward-facing camera relative to the vehicle; and adjusting the of the forward-facing camera in response to the calculation of the yaw angle offset of the forward-facing camera as taught by Ryu in order to execute lane keeping control to avoid veering outside of the travel lane and potential collision with other vehicles.
Regarding Claim 13, Miyata teaches the method of claim 11, wherein the second lateral offset corresponds to a lateral distance between the determined location of the lane center line (Miyata, [0047] “the driving assistance ECU…specifies a lane center line CL based on the information supplied from the camera sensor”) and the vehicle center line at a longitudinal distance of zero (Miyata, [0070] “The driving assistance ECU…defines an X-Y coordinate plane in order to execute each control…The X axis is a coordinate axis that extends in the front-rear direction of the host vehicle…to pass through the position of the width direction center of a front end portion of the host vehicle .  Fig 3 shows the longitudinal distance (X axis) of zero for the lane center line CL and vehicle center line P).

Regarding Claim 14, Miyata teaches the method of claim 11.  Miyata does not teach further comprising controlling an autonomous driving mode based on output of the forward-facing camera.  However, Shashua teaches this limitation (Shashua, [0317] “The multi-camera system may use one or more cameras facing in the forward direction of a vehicle”, [0261], “autonomous vehicle may use information obtained while navigating…e.g., from a camera…”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyata to include the autonomous driving circuit is controlled based on output of the forward- facing camera as taught by Shashua in order for the vehicle to autonomously execute a navigational maneuver…e.g., steering such as making a turn, braking, accelerating, passing another vehicle…” (Shashua, [0472]).

Regarding Claim 15, Miyata teaches the method of claim 11, further comprising controlling a lane centering control mode based on output of the forward-facing camera (Miyata, [0085] “the driving assistance ECU…executes the lane keeping control”, [0080] “The driving assistance ECU…controls the engine actuator…using the engine ECU…and controls the brake actuator…by using the brake ECU…as needed”, “driving assistance ECU…executes the lane keeping control that controls the steering angle of the host vehicle”), wherein the lane centering control circuit is controlled based on output of the forward-facing camera (Miyata, [0047] “the driving assistance ECU…specifies a lane center line CL based on the information supplied from the camera sensor…The lane center line CL is used as a target traveling line in lane keeping assistance control described….”).  

Regarding Claim 16, Miyata teaches the method of claim 11.  Miyata does not teach further comprising enabling the calculation of the yaw angle offset in response to determining that a speed of the vehicle is greater than a predetermined speed.  However, Ryu teaches this limitation. 

Ryu teaches wherein the enabling calculation is configured to enable the calculation of the yaw angle offset in response to determining that a speed of the vehicle is greater than a predetermined speed (Ryu, [0061] “The compensation condition determination unit…determines that the vehicle travels straight ahead, when the yaw rate is equal to or greater than a set yaw rate value, the vehicle speed is equal to or greater than a set vehicle speed value”, [0059] “The yaw rate is a variation in the rate of the yaw angle which is an angle of rotation around a vertical line through the center of the vehicle, and the vehicle speed is a speed of the vehicle”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyata to include calculation of the yaw angle offset in response to determining that a speed of the vehicle is greater than a predetermined speed as taught by Ryu in order to control vehicle alignment in the travel lane and to reduce the movement amount of the vehicle, thereby enhancing the handling stability.
Regarding Claim 18, Miyata teaches the method of claim 16, further comprising enabling the calculation of the yaw angle offset in response to a steering wheel angle being less than a predetermined steering wheel angle.  However, Ryu teaches this limitation.

Ryu teaches enabling the calculation of the yaw angle offset in response to a steering wheel angle being less than a predetermined steering wheel angle (Ryu, [00068] “the compensation condition determination unit…determines whether the steering angle of the steering wheel is less than or equal to a preset steering angle value, and determines that the vehicle travels straight ahead when the steering angle of the steering wheel is less than or equal to the set steering angle value”, [0090] “when it is determined by the compensation condition determination unit…that the compensation condition is satisfied, a reference heading angle calculator…calculates a reference heading angle using the lane distance”).     
                     
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyata to include the yaw angle offset in response to a steering wheel angle being less than a predetermined steering wheel angle as taught by Ryu in order to determine that the vehicle will remain in the traveling lane.

Regarding Claim 20, Miyata teaches a control system (Miyata, [0033] “a vehicle traveling control apparatus”)  for a vehicle using a forward-facing camera (Miyata, [0046] “The camera sensor…(camera unit) images a scene in front of the host vehicle”), comprising: a look ahead circuit (Miyata, [0040] “A proximity sensor…includes a proximity radar sensor…and a camera sensor”; Examiner interprets “proximity sensor” as reading on “look ahead circuit”)configured to determine a look ahead point of the forward-facing camera (Miyata, [0046] “The camera sensor…(camera unit) images a scene in front of the host vehicle”) and a distance to the look ahead point during operation of the vehicle (Miyata, [0042] “The proximity radar sensor…includes a radar transmission and reception unit and a signal processing unit…The signal processing unit acquires information representing the distance between the host vehicle and the three-dimensional body”,  [0043] “the three-dimensional body detected by the proximity radar sensor…may be referred to as an “object”); a lane center circuit configured to determine a location of a lane center line of a lane of a road occupied by the vehicle during operation of the vehicle (Miyata, [0047] “ the driving assistance…specifies a lane center line…based on the information supplied from the camera sensor…The lane center line CL is the position of the width direction center between right and left white lines WL in a lane in which the host vehicle is traveling”); a vehicle center line circuit configured to determine a location of a vehicle center line (Miyata, [0070] “The driving assistance ECU…defines an X-Y coordinate plane in order to execute each control…The X axis is a coordinate axis that extends in the front-rear direction of the host vehicle…to pass through the position of the width direction center of a front end portion of the host vehicle”); a second lateral offset circuit configured to determine a second lateral offset based on a lateral distance between the determined location of the lane center line and the vehicle center line at a second  longitudinal distance from the vehicle of zero (Miyata, [0070] “The driving assistance ECU…defines an X-Y coordinate plane in order to execute each control…The X axis is a coordinate axis that extends in the front-rear direction of the host vehicle…to pass through the position of the width direction center of a front end portion of the host vehicle SV.  Fig 3 shows the longitudinal distance (X axis) of zero for the lane center line CL and vehicle center line P); the second lateral offset (Miyata, [0048] “the driving assistance ECU…calculates a distance Dy…The distance Dy is the length indicating the amount of deviation of the host vehicle…from the lane center line CL in the road width direction. Hereinafter, the distance Dy will be referred to as a “lateral deviation Dy”) and the distance to the look ahead point (Miyata, [0042] “The proximity radar sensor…includes a radar transmission and reception unit and a signal processing unit…The signal processing unit acquires information representing the distance between the host vehicle and the three-dimensional body”,  [0043] “the three-dimensional body detected by the proximity radar sensor…may be referred to as an “object”) and an enabling circuit configured to selectively enable the calculation of the yaw angle offset in response vehicle speed, road curvature ahead of the vehicle and steering wheel angle changes (Miyata, [0080] “The driving assistance ECU…controls the engine actuator…using the engine ECU…and controls the brake actuator…by using the brake ECU…as needed”, “driving assistance ECU…executes the lane keeping control that controls the steering angle of the host vehicle”, “The driving assistance ECU…calculates a curvature Cu of a curve of the lane center line CL”, [0049] “The driving assistance ECU…calculates an angle my between the direction of the lane center line CL and the direction in which the host vehicle C moves. Hereinafter, the angle my will be referred to as a “yaw angle my”, [0047] “).
Miyata does not teach receive N samples of the first lateral offset, where N is an integer greater than one; calculate a yaw angle offset in response to the N samples of the first lateral offset. However, Shashua teaches these limitations.
Shashua teaches receive N samples of the first lateral offset (Shashua, [0433] “The server may average lateral positions”,  [0380] “The target trajectory may be located, for example, at an approximate center of a lane of travel, [0348] “The offset may be in a direction perpendicular to a segment between any two points in the vehicle path…processing unit…may use one polynomial and an estimated lane width to offset each point of the vehicle“)” Examiner interprets “perpendicular to …vehicle path” as lateral), where N is an integer greater than one (Shashua, [0348] “Processing unit…may calculate the geometric midpoint between the two polynomials and offset each point included in the resultant vehicle…an estimated lane width to offset each point of the vehicle“); calculate a yaw angle offset in response to the N samples of the first lateral (Shashua, [0351]  “processing unit…may determine a heading error and yaw rate command based on the look-ahead point determined “, Fig 39 shows the process of determining the heading step 3912-determine heading direction and steering step 3914-determine steering direction based on the lateral offset step 3910- determine lateral offset, [0433] “The server may average lateral positions” ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyata to include receive N samples of the first lateral offset and calculate a yaw angle offset in response to the N samples of the first lateral as taught by Shashua in order to “update the vehicle path” (Shashua, [0349] and execute “navigational responses in vehicle…based on a vehicle path” (Shashua, [0348]).
Miyata, further does not teach a first lateral offset based on a lateral distance between the determined location of the lane center line and the vehicle center line at a first longitudinal distance from the vehicle equal to the look ahead point; calculate a yaw angle offset of the forward-facing camera, wherein the first and second longitudinal distances are different; wherein the yaw offset angle of the forward-facing camera corresponds to alignment of the forward-facing camera relative to the vehicle; and compensate a yaw angle error of the forward-facing camera in response to the calculation of the yaw angle offset of the forward-facing camera; and an enabling circuit configured to selectively enable the calculation of the yaw angle offset.  However, Ryu teaches these limitations.

Ryu teaches a first lateral offset based on a lateral distance between the determined location of the lane center line and the vehicle center line at a first longitudinal distance from the vehicle equal to the look ahead point (Ryu, [0007] “lateral control using the camera …controls the vehicle to be one-sided from the center of the lane”, [0050] “center point of the image captured by the camera”); calculate a yaw angle offset of the forward-facing camera (Ryu, [0075] “The heading angle offset processing unit...detects a heading angle offset using the heading angle of the camera”, [0048] “The camera...captures the front of a vehicle to generate a forward image”; Examiner interprets “heading angle offset” as “yaw angle offset”), wherein the first and second longitudinal distances are different  (Ryu,[0059] “a vertical line through the center of the vehicle”, [0073] “the lane is the straight lane…using the lane distance input from the camera”); wherein the yaw offset angle of the forward-facing camera corresponds to alignment of the forward-facing camera relative to the vehicle (Ryu, [0050] “The heading angle refers to an angle between a vehicle traveling direction and a lane progress direction from the offset of a vanishing point and an image center point” ); and compensate a yaw angle error of the forward-facing camera in response to the calculation of the yaw angle offset of the forward-facing camera (Ryu, [0020] “The heading angle compensating unit may compensate for the heading angle of the camera by subtracting the heading angle offset, detected by the heading angle offset processing unit, from the heading angle of the camera, [0048] “The camera...captures the front of a vehicle to generate a forward image”); and an enabling circuit configured to selectively enable the calculation of the yaw angle offset (Ryu, [0078] “The heading angle offset detector…detects a heading angle offset by averaging the difference values detected by the difference value detector…in chronological order the heading angle offset detector…detects the heading angle offset by averaging the difference values at the heading angle of the camera…for each time zone”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyata to include a first lateral offset based on a lateral distance between the determined location of the lane center line and the vehicle center line at a first longitudinal distance from the vehicle equal to the look ahead point; calculate a yaw angle offset of the forward-facing camera, , wherein the yaw offset angle of the forward-facing camera corresponds to alignment of the forward-facing camera relative to the vehicle; and compensate a yaw angle error of the forward-facing camera in response to the calculation of the yaw angle offset of the forward-facing camera; and an enabling circuit configured to selectively enable the calculation of the yaw angle offset as taught by Ryu in order to execute lane keeping control to avoid veering outside of the travel lane and potential collision with other vehicles.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (US 20180178802 A1) in view of Ryu et al. (US 20200010073 A1) in further view of  Shashua et al. (US 20190384294 A1) and Hajika et al. (US 20200079372 A1).
Regarding Claim 2. Miyata teaches the control system of claim 1.  Miyata does not teach wherein the first lateral offset corresponds to a lateral distance between the determined location of the lane center line and the vehicle center line at a longitudinal distance equal to the look ahead point.  However, Hajika teaches this limitation.
Hajika teaches wherein the first lateral offset corresponds to a lateral distance between the determined location of the lane center line and the vehicle center line at a longitudinal distance equal to the look ahead point (Hajika, [0053] “The lateral position deviation calculator…calculates a lateral position deviation, which is a difference between the target lateral position ([0036] “ the target lateral position is a center of the lane”) and the vehicle lateral position ([0034] “predetermined distance from a center in a vehicle width direction in the vicinity of a front windshield in a cabin”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyata to include the first lateral offset corresponds to a lateral distance between the determined lane center line and the vehicle center line at a longitudinal distance equal to the look ahead point as taught by Hajika in order to determine the steering angle “so that the vehicle lateral position agrees with the center of the lane” to keep the vehicle aligned in the traveling lane (Hajika, [0056]).

Regarding Claim 12, Miyata teaches the method of claim 11.  Miyata does not teach wherein the first lateral offset corresponds to a lateral distance between the determined location of the lane center line and the vehicle center line at a longitudinal distance equal to the look ahead point.  However, Hajika teaches this limitation.
Hajika teaches wherein the first lateral offset corresponds to a lateral distance between the determined location of the lane center line and the vehicle center line at a longitudinal distance equal to the look ahead point (Hajika, [0053] “The lateral position deviation calculator…calculates a lateral position deviation, which is a difference between the target lateral position ([0036] “ the target lateral position is a center of the lane”) and the vehicle lateral position [0034] “predetermined distance from a center in a vehicle width direction in the vicinity of a front windshield in a cabin”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyata to include the first lateral offset corresponds to a lateral distance between the determined lane center line and the vehicle center line at a longitudinal distance equal to the look ahead point as taught by Hajika in order to determine the steering angle “so that the vehicle lateral position agrees with the center of the lane” to keep the vehicle aligned in the traveling lane (Hajika, [0056]).
Claims 6 -10, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (US 20180178802 A1) in view of Ryu et al. (US 20200010073 A1)  in further view of Shashua et al. (US 20190384294 A1) and Mizoo et al. (US 20200023884 A1).
Regarding Claim 6, Miyata teaches the control system of claim 1.  Miyata does not teach further comprising an enabling circuit configured to enable the calculation of the yaw angle offset in response to determining that the vehicle is travelling on a road that has a curvature that is less than a predetermined curvature for a distance in front of the vehicle that is greater than a first predetermined distance.  However, Ryu teaches this limitation.

Mizoo teaches further comprising an enabling circuit configured to enable the calculation of the yaw angle offset in response to determining that the vehicle is travelling on a road that has a curvature that is less than a predetermined curvature for a distance in front of the vehicle that is greater than a first predetermined distance (Mizoo, [0285], “the curvature of the travel lane is equal to or smaller than the predetermined first curvature threshold value “, [0256], “ the first distance…exceeds a predetermined value”, [0091] “the driving support ECU…calculates…a deviation angle θL (yaw angle θL)”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyata to include the yaw angle offset in response to determining that the vehicle is travelling on a road that has a curvature that is less than a predetermined curvature for a distance in front of the vehicle that is greater than a first predetermined distance as taught by Mizoo in order to control the vehicle speed of the vehicle in such a manner that the vehicle speed of the vehicle does not become lower than a lower limit vehicle speed which becomes higher as a radius of curvature of a curved road on which the vehicle runs becomes smaller.

Regarding Claim 7, Miyata teaches the control system of claim 6.  Miyata does not teach wherein the enabling circuit is configured to enable the calculation of the yaw angle offset in response to determining that a speed of the vehicle is greater than a predetermined speed.  However, Ryu teaches this limitation. 

Ryu teaches wherein the enabling circuit is configured to enable the calculation of the yaw angle offset in response to determining that a speed of the vehicle is greater than a predetermined speed (Ryu, [0061] “The compensation condition determination unit…determines that the vehicle travels straight ahead, when the yaw rate is equal to or greater than a set yaw rate value, the vehicle speed is equal to or greater than a set vehicle speed value”, [0059] “The yaw rate is a variation in the rate of the yaw angle which is an angle of rotation around a vertical line through the center of the vehicle, and the vehicle speed is a speed of the vehicle”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyata to include calculation of the yaw angle offset in response to determining that a speed of the vehicle is greater than a predetermined speed as taught by Ryu in order to control vehicle alignment in the travel lane and to reduce the movement amount of the vehicle, thereby enhancing the handling stability.
Regarding Claim 8, Miyata teaches the control system of claim 6.  Miyata does not teach wherein the enabling circuit is further configured to enable the calculation of the yaw angle offset in response to a steering wheel angle being less than a predetermined steering wheel angle.  However, Ryu teaches this limitation.

Ryu teaches wherein the enabling circuit is further configured to enable the calculation of the yaw angle offset in response to a steering wheel angle being less than a predetermined steering wheel angle (Ryu, [00068] “the compensation condition determination unit…determines whether the steering angle of the steering wheel is less than or equal to a preset steering angle value, and determines that the vehicle travels straight ahead when the steering angle of the steering wheel is less than or equal to the set steering angle value”, [0090] “when it is determined by the compensation condition determination unit…that the compensation condition is satisfied, a reference heading angle calculator…calculates a reference heading angle using the lane distance”).     
                     
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyata to include the yaw angle offset in response to a steering wheel angle being less than a predetermined steering wheel angle as taught by Ryu in order to determine that the vehicle will remain in the traveling lane.

Regarding Claim 9, Miyata teaches the control system of claim 7.   Miyata does not teach wherein the yaw angle offset calculating circuit calculates the yaw angle offset after sampling the first lateral offset. However, Shashua teaches this limitation (Shashua, [0433] “The server may average lateral positions”,  [0380] “The target trajectory may be located, for example, at an approximate center of a lane of travel, [0348] “The offset may be in a direction perpendicular to a segment between any two points in the vehicle path…processing unit…may use one polynomial and an estimated lane width to offset each point of the vehicle“)” Examiner interprets “perpendicular to …vehicle path” as lateral), ([0351]  “processing unit…may determine a heading error and yaw rate command based on the look-ahead point determined “, Fig 39 shows the process of determining the heading step 3912-determine heading direction and steering step 3914-determine steering direction based on the lateral offset step 3910- determine lateral offset, [0433] “The server may average lateral positions” ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyata to calculates the yaw angle offset after sampling the first lateral offset as taught by Shashua in order to “update the vehicle path” (Shashua, [0349] and execute “navigational responses in vehicle…based on a vehicle path” (Shashua, [0348].

Regarding Claim 10, Miyata teaches the control system of claim 9, the second lateral offset , (Miyata, [0048] “distance Dy…The distance Dy is the length indicating the amount of deviation of the host vehicle…from the lane center line CL in the road width direction. Hereinafter, the distance Dy will be referred to as a “lateral deviation Dy”) and the distance to the look ahead point (Miyata, [0042] “The proximity radar sensor…includes a radar transmission and reception unit and a signal processing unit…The signal processing unit acquires information representing the distance between the host vehicle and the three-dimensional body”, [0043] “the three-dimensional body detected by the proximity radar sensor…may be referred to as an “object”) while the vehicle travels on the road for the second predetermined distance (Miyata, [0074] “vehicle traveling…at a predetermined distance based on the object information”).

Miyata does not teach wherein the yaw angle offset calculating circuit is configured to determine the yaw angle offset in response to an arctangent of an average of the N samples of the first lateral offset.  However, Shashua teaches this limitation (Shashua, [0351] “processing unit…may determine a heading error and yaw rate command based on the look-ahead…may determine the heading error by calculating the arctangent of the look-ahead point” Examiner interprets “heading” as yaw, [0433] “The server may average lateral positions”,  (Shashua, [0433] “The server may average lateral positions”,  [0380] “The target trajectory may be located, for example, at an approximate center of a lane of travel, [0348] “The offset may be in a direction perpendicular to a segment between any two points in the vehicle path…processing unit…may use one polynomial and an estimated lane width to offset each point of the vehicle“)” Examiner interprets “perpendicular to …vehicle path” as lateral).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyata to determine the yaw angle offset in response to an arctangent of an average of the N samples of the first lateral offset as taught by Shashua in order to correct the curvature of a path of travel of the vehicle from a current position of the vehicle to maintain alignment of the vehicle in the traveling lane.
Regarding Claim 17, Miyata teaches the method of claim 16.  Miyata does not teach further comprising enabling the calculation of the yaw angle offset in response to determining that the vehicle is travelling on a road that has a curvature that is less than a predetermined curvature for a distance in front of the vehicle that is greater than a first predetermined distance.  However, Mizoo teaches this limitation.

Mizoo teaches further comprising enabling the calculation of the yaw angle offset in response to determining that the vehicle is travelling on a road that has a curvature that is less than a predetermined curvature for a distance in front of the vehicle that is greater than a first predetermined distance (Mizoo, [0285], “the curvature of the travel lane is equal to or smaller than the predetermined first curvature threshold value “, [0256], “ the first distance…exceeds a predetermined value”, [0091] “the driving support ECU…calculates…a deviation angle θL (yaw angle θL)”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyata to include the yaw angle offset in response to determining that the vehicle is travelling on a road that has a curvature that is less than a predetermined curvature for a distance in front of the vehicle that is greater than a first predetermined distance as taught by Mizoo in order to control the vehicle speed of the vehicle in such a manner that the vehicle speed of the vehicle does not become lower than a lower limit vehicle speed which becomes higher as a radius of curvature of a curved road on which the vehicle runs becomes smaller.

Regarding Claim 19, Miyata teaches the method of claim 17, the second lateral offset and the distance to the look ahead point that are taken while the vehicle travels on the road for the second predetermined distance (Miyata, [0048] “The distance Dy is the length indicating the amount of deviation of the host vehicle…from the lane center line CL in the road width direction. Hereinafter, the distance Dy will be referred to as a “lateral deviation Dy”, [0092] “the distance in which the…vehicle is moved to the final target lateral position in a lateral direction (hereinafter, referred to as a “needed lateral distance”). 

Miyata does not teach further comprising determining the yaw angle offset in response to an arctangent of an average of the N samples of the first lateral offset. However, Shashua teaches this limitation (Shashua, [0351] “processing unit…may determine a heading error and yaw rate command based on the look-ahead…may determine the heading error by calculating the arctangent of the look-ahead point” Examiner interprets “heading” as yaw, [0433] “The server may average lateral positions”,  [0380] “The target trajectory may be located, for example, at an approximate center of a lane of travel, [0348] “The offset may be in a direction perpendicular to a segment between any two points in the vehicle path…processing unit…may use one polynomial and an estimated lane width to offset each point of the vehicle“)” Examiner interprets “perpendicular to …vehicle path” as lateral).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyata to determine the yaw angle offset in response to an arctangent of an average of the N samples of the first lateral offset as taught by Shashua in order to correct the curvature of a path of travel of the vehicle from a current position of the vehicle to maintain alignment of the vehicle in the traveling lane.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kunihiro et al. (US 20180022383 A1) discloses first lateral offset corresponds to a lateral distance between the determined lane center line and the vehicle center line at a longitudinal distance equal to the look ahead point (Kunihiro, [0031] “lateral deviation of the vehicle with respect to the target trajectory and a yaw angle deviation” [0075] “target trajectory and a longitudinal direction of the vehicle, a target trajectory is set as a target course passing through the center of the driving lane”).
Chundrik et al. (US 20180204397 A1) discloses a steering wheel angle being less than a predetermined steering wheel angle (Chundrik, [0081] “steering angle of the vehicle…is less than a selected threshold steering angle”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662             

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662